DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


                                                  Allowable Subject Matter
3.	Claims 1-7 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: The three-phase voltage command value deriving unit is configured to derive first three-phase voltage command values in a case in which a voltage utilization factor, which is calculated on a basis of the two-phase voltage command values and the acquisition result of the voltage acquiring unit, is a first voltage utilization factor, the first three-phase voltage command values being obtained by changing a neutral point potential of the three-phase voltage command values at a first neutral point amplitude, and derive second three-phase voltage command values in a case in which the voltage utilization factor is a second voltage utilization factor, which is less than the first voltage utilization factor, the second three-phase voltage command values being obtained by changing the neutral point potential with a second neutral point amplitude, which is greater than the first neutral point amplitude including remaining claim limitations. 
As per independent claim 6: It is the same reason as claim 1.


                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 10,367,438 to Araki discloses an inverter control device for a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846